UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08614 Brandes Investment Trust (Exact name of registrant as specified in charter) 11988 El Camino Real, Suite 500 San Diego, CA 92130 (Address of principal executive offices) (Zip code) Michael Glazer, Esq. c/o Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071 (Name and address of agent for service) 800-331-2979 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. Brandes Institutional International Equity Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 95.38% Brazil - 2.94% Banco do Brasil SA $ Banco Santander Brasil SA - ADR Brasil Telecom SA - ADR Centrais Electricas Brasileiras SA - ADR Tele Norte Leste Participacoes SA - ADR Tim Participacoes SA - ADR France - 11.47% Alcatel-Lucent SA (a) Carrefour SA France Telecom SA Natixis Renault SA Sanofi-Aventis SA Total SA Germany - 3.57% Deutsche Bank AG Deutsche Post AG Deutsche Telekom AG Ireland - 2.06% CRH Plc Italy - 7.48% ENI SpA Intesa Sanpaolo SpA Intesa Sanpaolo SpA Savings Shares Italcementi SpA Savings Shares Telecom Italia SpA Telecom Italia SpA Savings Shares Japan - 28.98% Astellas Pharma, Inc. Canon, Inc. Sumitomo Mitsui Trust Holdings, Inc. Dai Nippon Printing Co. Ltd. Daiichi Sankyo Co. Ltd. FUJIFILM Holdings Corp. Honda Motor Co. Ltd. Japan Tobacco, Inc. Mitsubishi UFJ Financial Group,Inc. Mizuho Financial Group, Inc. MS&AD Insurance Group Holdings Nippon Telegraph & Telephone Corp. Nissan Motor Co. Ltd. NKSJ Holdings, Inc. Ono Pharmaceutical Co. Ltd. Rohm Co. Ltd. Seven & I Holdings Co. Ltd. SonyCorp. Sumitomo Mitsui Financial Group, Inc. Taisho Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd. Tokio Marine Holdings,Inc. Toyota Motor Corp. Mexico - 2.19% America Movil Sab De CV - ADR Cemex SAB de CV - ADR (a) Netherlands - 7.40% Aegon NV (a) Koninklijke Ahold NV STMicroelectronics NV Unilever NV Wolters Kluwer NV Portugal - 1.03% Portugal Telecom SGPS SA (b) Singapore - 0.89% Flextronics International Ltd. (a) South Korea - 2.78% Korea Electric Power Corp. - ADR (a) POSCO SK Telecom Co. Ltd. - ADR Spain - 1.21% Telefonica SA Sweden - 1.30% Telefonaktiebolaget LM Ericsson Switzerland - 6.33% Swiss Re AG (a) Swisscom AG TE Connectivity Ltd. UBS AG (a) United Kingdom - 15.75% AstraZeneca Plc Barclays Plc BP Plc GlaxoSmithKline Plc ITV Plc (a) J. Sainsbury Plc Kingfisher Plc Marks & Spencer Group Plc Vodafone Group Plc Wm. Morrison Supermarkets Plc TOTAL COMMON STOCKS (Cost $494,476,813) $ PREFERRED STOCKS - 2.25% Brazil - 2.25% Brasil Telecom SA $ Petroleo Brasileiro SA, 0.470% Telefonica Brasil SA, 0.690% TOTAL PREFERRED STOCKS (Cost $12,686,749) $ Principal Amount Value SHORT TERM INVESTMENTS - 2.15% Repurchase Agreements - 2.15% State Street Bank and Trust Repurchase Agreement, (Dated 12/30/11), due 1/3/12, 0.01%, [Collateralized by $9,270,000 United States Treasury Bill, 3/8/12, (Market Value $9,269,666)] (proceeds $9,085,949) $ $ TOTAL SHORT TERM INVESTMENTS (Cost $9,085,939) $ Total Investments (Cost $516,249,501) - 99.78% $ Other Assets in Excess of Liabilities - 0.22% TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) All or a portion of security is out on loan.See note 3 in the Notes to the Schedule of Investments. Brandes Institutional International Equity Fund Schedule of Investments by Industry December 31, 2011 (Unaudited) Air Freight & Logistics % Automobiles % Capital Markets % Commercial Banks % Commercial Services & Supplies % Communications Equipment % Construction Materials % Diversified Telecommunication Services % Electric Utilities % Electronic Equipment, Instruments & Components % Food & Staples Retailing % Food Products % Household Durables % Insurance % Media % Metals & Mining % Multiline Retail % Office Electronics % Oil, Gas & Consumable Fuels % Pharmaceuticals % Semiconductors & Semiconductor Equipment % Specialty Retail % Tobacco % Wireless Telecommunication Services % COMMON STOCKS % Diversified Telecommunication Services % Oil, Gas & Consumable Fuels % PREFERRED STOCKS % SHORT TERM INVESTMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the schedule above are in accordance with the Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. Brandes Separately Managed Account Reserve Trust Schedule of Investments December 31, 2011 (Unaudited) Principal Amount Value FEDERAL AND FEDERALLY SPONSORED CREDITS - 1.29% Fannie Mae Interest Only Strip - 1.29% 5.500%, 01/01/2036 $ $ 6.000%, 06/01/2036 TOTAL FEDERAL AND FEDERALLY SPONSORED CREDITS (Cost $2,483,677) $ OTHER MORTGAGE RELATED SECURITIES - 8.65% Collateralized Mortgage Obligations - 0.03% Wells Fargo Mortgage Backed Securities Trust Series 2006-AR14, 5.859%, 10/25/2036 $ $ Near Prime Mortgage - 4.08% Bear Stearns Adjustable Rate Mortgage Trust Series 2005-10, 2.706%, 10/25/2035 Countrywide Home Loan Mortgage Pass Through Trust Series 2006-HYB1, 2.700%, 03/20/2036 Merrill Lynch Mortgage Investors, Inc. Series 2005-A9, 2.518%, 12/25/2035 Wells Fargo Alternative Loan Trust Series 2007-PA5, 6.000%, 11/25/2022 Sub-Prime Mortgages - 4.54% Argent Securities, Inc. Series 2004-W11, 1.494%, 11/25/2034 Countrywide Asset-Backed Certificates Series 2004-10, 1.344%, 12/25/2034 Series 2004-13, 1.144%, 04/25/2035 First Franklin Mortgage Loan Asset Backed Certificates Series 2004-FF8, 1.719%, 10/25/2034 JP Morgan Mortgage Acquisition Corp. Series 2006-NC1, 0.464%, 04/25/2036 Structured Asset Investment Loan Trust Series A3, 0.615%, 07/25/2035 TOTAL OTHER MORTGAGE RELATED SECURITIES (Cost $18,335,601) $ US GOVERNMENTS - 8.31% Sovereign - 8.31% United States Treasury Bond 4.750%, 02/15/2037 $ $ United States Treasury Note 4.500%, 02/15/2016 3.375%, 11/15/2019 TOTAL US GOVERNMENTS (Cost $11,001,775) $ Shares Value COMMON STOCKS - 0.48% Paper & Forest Products - 0.47% AbitibiBowater, Inc. (a) $ Abitibi-Consolidated (a)(c) – Quad/Graphics, Inc. Quebecor World - ADR (a)(c) – Semiconductors - 0.01% Magnachip Semiconductor Corp. (a) TOTAL COMMON STOCKS (Cost $4,082,221) $ PREFERRED STOCKS - 0.69% Diversified Financial Services - 0.69% Ally Financial, Inc. , 7.000% (b) $ TOTAL PREFERRED STOCKS (Cost $0) $ Principal Amount Value ASSET BACKED SECURITIES - 4.66% Student Loan - 4.66% National Collegiate Student Loan Trust Series A-4, 0.599%, 10/25/2033 $ $ SLM Student Loan Trust Series 2004-B, 0.876%, 03/15/2024 Series 2004-B, 0.976%, 09/15/2033 Series 2005-A, 0.856%, 12/15/2038 Series 2006-A, 0.836%, 06/15/2039 TOTAL ASSET BACKED SECURITIES (Cost $7,591,559) $ CORPORATE BONDS - 74.61% Advertising - 2.94% The Interpublic Group of Companies, Inc. 6.250%, 11/15/2014 $ $ Automobile Parts & Equipment - 1.73% American Axle & Manufacturing, Inc. 5.250%, 02/11/2014 Banks & Thrifts - 15.12% Ally Financial, Inc. 7.500%, 12/31/2013 6.750%, 12/01/2014 8.000%, 12/31/2018 First Horizon National Corp. 5.375%, 12/15/2015 JP Morgan Chase &Co. 7.900%, 04/30/2049 M&I Marshall & Ilsley Bank 5.000%, 01/17/2017 Regions Financial Corp. 5.750%, 06/15/2015 The Goldman Sachs Group, Inc. 7.500%, 02/15/2019 Building Materials - 10.27% CRH America, Inc. 6.000%, 09/30/2016 Masco Corp. 6.125%, 10/03/2016 Mohawk Industries,Inc. 6.875%, 01/15/2016 Owens Corning 6.500%, 12/01/2016 USG Corp. 6.300%, 11/15/2016 Chemical - 1.57% Lyondell Chemical Co. 11.000%, 05/01/2018 Consumer Products - 2.54% Spectrum Brands Holdings, Inc. 9.500%, 06/15/2018 Diversified Financial Services - 6.42% American International Group, Inc. 6.400%, 12/15/2020 International Lease Finance Corp. 6.625%, 11/15/2013 SLM Corp. 5.000%, 10/01/2013 Electric Utilities - 5.84% EDP Finance BV 4.900%, 10/01/2019 (b) FirstEnergy Corp. 7.375%, 11/15/2031 Energy - 1.22% Valero Energy Corp. 9.375%, 03/15/2019 Food, Beverage & Tobacco - 5.71% Pilgrims Pride Corp. 7.875%, 12/15/2018 Tyson Foods, Inc. 6.850%, 04/01/2016 Homebuilders - 10.01% Centex Corp. 6.500%, 05/01/2016 LennarCorp. 5.600%, 05/31/2015 Pulte Group, Inc. 5.200%, 02/15/2015 Toll Brothers Finance Corp. 5.150%, 05/15/2015 Industrial - 1.09% Eastman Kodak Co. 9.750%, 03/01/2018 (b) Insurance - 3.42% CNA Financial Corp. 7.350%, 11/15/2019 5.875%, 08/15/2020 Marsh & McLennan Cos, Inc. 5.750%, 09/15/2015 Media - 2.17% The McGraw Hill Cos,Inc. 5.900%, 11/15/2017 Virgin Media Finance Plc 9.500%, 08/15/2016 Oil & Gas - 0.80% El Paso Corp. 7.000%, 06/15/2017 Retail - 1.70% Marks & Spencer PLC 7.125%, 12/01/2037 (b) Technology, Equipment & Services - 1.50% Unisys Corp. 12.500%, 01/15/2016 Telecommunications - 0.56% Telecom Italia Capital SA 6.999%, 06/04/2018 TOTAL CORPORATE BONDS (Cost $102,149,215) $ Contracts Value WARRANTS - 0.00% Semiconductors - 0.00% MagnaChip Semiconductor Corp. Expiration Date: November 2014, Exercise Price: $1.97 (a)(c)(d) $
